DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The present Office Action is a supplemental Non-Final Rejection and is being generated in view of a further explanation of rejection of claim 15.

Claim Objections
Claims 4, 6, 14 are objected to because of the following informalities:

For claim 4:
In line 2, it should “airbag”.

For claim 6:
In line 5, it should “airbag”.

For claim 14:
In line 3, it should “airbag”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 8, it is unclear whether it should be “the vehicle electrical ground”.
In line 9, it is unclear whether it should be “the vehicle electrical ground”.

For claim 5:
In line 2, “the horn ground contact” lacks of antecedent basis.

For claim 6:
In line 6, “the direction” lacks of antecedent basis.
In line 7, it is unclear whether “an open position” is different or not from the open position in claim 1.
In line 8, it is unclear whether “an on status” is different or not from the on status in claim 1.

For claim 11:
In line 1, “the selectable force” lacks of antecedent basis.

For claim 15:
In line 5, it is unclear whether “the ground contact” should be “the respective ground contact”.
In line 6, whether it should be “the at least one horn grounding switch”.
In line 7, it is unclear whether “the ground contact” should be “the respective ground contact”.
In line 8, it is unclear whether it should be “the vehicle electrical ground”.

For claim 16:
In line 7, it is unclear whether “the ground contact” should be “the respective ground contact”.
In line 10, it is unclear whether it should be “the respective ground contact”.
In line 13, it is unclear whether it should be “the respective ground contact”.

For claim 19:
In line 2, it is unclear to which “opening” it is referring, or it lacks of antecedent basis.

For claims 2-14:


For claims 16-20:
In line 1, it is unclear whether it should be “the steering assembly according” or the preambles are referring to another assembly.

For claims 2-14 and 16-20:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al. (US Patent Application Publication No. 2017/0158126) in view of Nonoyama et al. (US Patent Application Publication No. 2020/0043679) and further in view of Thompson (US Patent Application Publication No. 2019/0389374).

Regarding claim 1, Lisseman teaches a system for operating a vehicle horn (Fig. 15) comprising:
an electronic control unit (ECU) (ECU 506) comprising a processor (502) and memory (504) configured to toggle the vehicle horn between an off status and an on status (horn system 520).
However, Lisseman does not explicitly mention:
a) a horn grounding switch in electronic communication [with the ECU] and directing an output [to the ECU] to toggle the vehicle horn;
b) a ground contact that generates the output according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn.
Nonoyama teaches, in a similar field of endeavor of vehicle systems, the following:
a) a horn grounding switch in electronic communication [with the ECU] and directing an output [to the ECU] to toggle the vehicle horn (in the disclosed system, switching mechanism 60 is in connection with other elements for the functioning of the horn device [Paragraphs 81, 83]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Lisseman) by incorporating a switch (as taught by Nonoyama) for the purpose of improving the conductivity performance between the horn switch mechanism and other elements (Nonoyama – Paragraph 9).

b) a ground contact that generates the output according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn.
Thompson teaches, in a similar field of endeavor of vehicle systems, the following:
a ground contact that generates the output according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn (in the disclosed system, horn system is on/off based on grounding connection for turning said on/off [Abstract | Paragraphs 7, 55, 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Lisseman) by incorporating a switch (as taught by Nonoyama) by grounding contacts (as taught by Thompson) for the purpose of improving user reactions while driving (Thompson – Paragraph 5).

Regarding claim 2, Thompson further teaches a system according to Claim 1, wherein the output from the horn grounding switch comprises a non-zero voltage sensed at the ECU, indicating that the ground contact has been disconnected from the vehicle electrical ground to toggle the vehicle horn to the on status (non-zero voltages are used for the functioning of the horn system [Paragraph 36], thus a person having ordinary skills in the art would recognize that said voltages indicate connection or disconnection of the ground).

Regarding claim 15, Lisseman teaches a steering assembly (Fig. 2) comprising:
a base plate connected to a hub (base plate 124 connected to hub 114).
However, Lisseman does not explicitly mention:
a) at least one horn grounding switch coupled to the base plate and generating an output to toggle a vehicle horn between an off status and an on status;
b) a respective ground contact in the at least one horn grounding switch, the ground contact generating the output from the horn grounding switch according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn.
Nonoyama teaches, in a similar field of endeavor of vehicle systems, the following:
a) at least one horn grounding switch coupled to the base plate and generating an output to toggle a vehicle horn between an off status and an on status (in the disclosed system, switching mechanism 60 is in connection with other elements for the functioning of the horn device, which are coupled to base plate 40, as shown in Figs. 3-4 [Paragraphs 81, 83]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Lisseman) by incorporating a switch (as taught by Nonoyama) for the purpose of improving the conductivity performance between the horn switch mechanism and other elements (Nonoyama – Paragraph 9).
But, the combination of Lisseman and Nonoyama does not explicitly mention:
b) a respective ground contact in the at least one horn grounding switch, the ground contact generating the output from the horn grounding switch according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn.
Thompson teaches, in a similar field of endeavor of vehicle systems, the following:
b) a respective ground contact in the at least one horn grounding switch, the ground contact generating the output from the horn grounding switch according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn (in the disclosed system, horn system is on/off based on grounding connection for turning said on/off [Abstract | Paragraphs 7, 55, 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Lisseman) by incorporating a switch (as taught by Nonoyama) by grounding contacts (as taught by Thompson) for the purpose of improving user reactions while driving (Thompson – Paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

June 9, 2021

/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633